Hu.!, C. J.
The indictment charged the sale of liquor in Payette county. The evidence proved six sales made in that county. Shortly after the time of these sales the accused moved from Payette, county “over into Clayton county;” and a witness who had testified to sales in Payette county testified that he subsequently bought liquor from the accused in Clayton county. Held: Under the particular facts of this case, the admission of the testimony as to the sale in Clayton county was not so harmful as to require another trial, especially in view of the judge’s instruction to the jury that they could convict only on evidence as to sales made in Payette county. Judgment affirmed.